

116 HR 6287 IH: Taiwan Symbols of Sovereignty (SOS) Act of 2020
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6287IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Mr. Curtis (for himself, Mr. Meadows, Mr. Sensenbrenner, Mr. Sires, Mr. Fitzpatrick, Mr. Yoho, Mr. Gallagher, Mr. Waltz, Ms. Speier, Mr. Gallego, and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo permit visiting dignitaries and service members from Taiwan to display the flag of the Republic of China.1.Short titleThis Act may be cited as the Taiwan Symbols of Sovereignty (SOS) Act of 2020.2.Requirement to permit dignitaries and service members from Taiwan to display the flag of the Republic of China(a)In generalThe Secretary of State and the Secretary of Defense shall permit members of the armed forces and government representatives from the Republic of China (Taiwan) or the Taipei Economic and Cultural Representative Office (TECRO) to display, for the official purposes set forth in subsection (b), symbols of Republic of China sovereignty, including—(1)the flag of the Republic of China (Taiwan); and(2)the corresponding emblems or insignia of military units.(b)Official purposesThe official purposes referred to in subsection (a) are—(1)the wearing of official uniforms;(2)conducting government hosted ceremonies or functions; and(3)appearances on Department of State and Department of Defense social media accounts promoting engagements with Taiwan.